DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Claims 1 is pending.

Drawings
3.	Applicant’s Drawings submitted July 13, 2020 are acceptable.

Claim Rejections - 35 USC § 101 and 112
4.	No rejection under 35 U.S.C. 101 or 35 U.S.C. 112 is deemed warranted.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 10,027,819.

Lu does not disclose the term attribute or a launch object.  However, Lu does disclose a processor, instructions, a first selection and accessing a communication service, e.g. claim 18.  This may be viewed as an attribute and a launch object
To have view/provided such for Lu would have been obvious to one of ordinary skill in the art.  The motivation for having done such would to have provided common knowledge computer technology technical terms used in obtaining.
	
7.	Further pertinent references of interest are noted on the attached PTO-892.

8.	Applicant’s six Information Disclosure Statements (IDS’s) submitted December 23, 2020 have been reviewed.  Note the attached IDS’s.
It is noted that the Non-Patent Literature (NPL) which was lined thru from pertinent IDS’s cited was not reviewed.  These cited NPL could not be located in the papers submitted in this application or from the parent applications.  Examiner Rudy is more than willing to formally review these cited documents if each may be readily observable.  Clarification is requested.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW JOSEPH RUDY/Primary Examiner
Art Unit 3687
571-272-6789